Order entered February 4, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01397-CV

                                  COREY STEELE, Appellant

                                                V.

                              UG NATIONAL, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-07861

                                            ORDER
       Pursuant to Texas Rule of Civil Procedure 145(g)(3) and Texas Rule of Appellate

Procedure 34.5(c)(1), we ORDER Dallas County District Clerk Felicia Pitre to file, no later than

February 10, 2020, a supplemental clerk’s record containing a copy of (1) the trial court’s docket

sheet; (2) any filings by appellees concerning appellant’s statement of inability to pay costs; and,

(3) any trial court orders concerning appellant’s ability to pay for costs on appeals. See TEX. R.

APP. P. 34.5(c)(1); TEX. R. CIV. P. 145(g)(3). If no orders exist, the trial court shall state so in

writing.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE